By the Court—
Parker, J.
This is an action commenced by the People upon the relation of Edmund L. Judson, and by the said Judson against the defendant, in the nature of a quo warranta, to try the title to the office of mayor of the city of Albany.
The action was tried at an adjourned circuit in Albany, in September, 1872, and resulted in a verdict for the defendant.
A motion was made for a new trial upon the minutes of the judge who tried the cause, which was denied. Judgment in accordance with the verdict was entered; and from such judgment, and the order denying plaintiff’s motion for a new trial, the plaintiff appeals to the General Term.
The plaintiffs' ask a reversal of the judgment and a new trial, both upon the facts and upon exceptions to errors of law alleged to have,been committed upon the trial.
The certificate of election was given to the defendant. This, prima facie, entitles him to the office; but it is open to proof that the official canvass and certificate were not correct, and that the person so certified was not in fact elected to the office. (The People v. Cook, 4 Seld., 67.)
Without going at much length into the evidence, it must suffice to state that the controversy, in regard to the correet-ness of the canvass, is confined to that in the southern district of the Fourth ward. In that district 729 votes, were given for mayor, according to the poll list. While the votes were being counted, by gas-light (having been turned from the box upon a table), the light suddenly went out; and before the gas was relighted, it is alleged by the plaintiff *277that the ballots upon the table were interfered with by some person or persons, and some of them abstracted, and votes for Thaclier substituted. Evidence was given tending to show that such was the case. It turned out that, upon counting the ballots upon the table, after the gas was relighted, there were only 652 for mayor, of which 460 were returned for Thatcher, 114 for Judson and seventy-nine for McCarty, being in all less by seventy-seven than had been put into the box for mayor, according to the poll lists:
Evidence was given, by the testimony of voters themselves, tending to show that 200 voters voted for Judson for mayor in this district, and 134 for McCarty. Deducting the sum of these from 652, there are left only 318 for Thaclier, making his majority in this district, according to the returns thus corrected, 118.
Judson received a majority in the residue of the city, outside of this district, of 146. If Thacher’s majority in this district was only 118, it follows that Judson was elected mayor by twenty-eight majority. But if the 334 votes for Judson and McCarty in this district are to be deducted from the whole number of votes cast for mayor, shown by the poll lists, 729, there are left 395 for Thaclier (if they are all to be counted for him), making a majority of 195 over Judson in the district, electing Thaclier mayor by forty-nine majority.
In charging the'jury the court say: “ I see no reason why you should deduct the number of votes proved to have been cast for Judson and McCarty from the smaller number of votes canvassed, and not from the larger number of votes east at that poll.” This was excepted to by plaintiff’s counsel; and it appears to me that the plaintiff’s position, that it was erroneous, is correct.
The canvass of the inspectors is to be taken as prima facie correct, but when we get beyond the canvass, which gives 652 as the number of votes cast at that poll for mayor, we are beyond the range of such prima facie evidence of correctness. The canvass does not show that the seventy-seven votes, not included in it, were given for Thaclier.
*278It says, the whole number of votes for the office of • mayor was 652, of which
George H. Thacher received........................ 460
Edmund L. Judson received........................ 113
Thomas McCarty received.......................... 79
652
It is this return that is corrected by proof that Judson received 200 and McCarty 134. For whom the seventy-seven other votes were cast, does not appear from the return. So that Thacher is not prima facie entitled to them.
Doubtless, if there is evidence on the subject, the court might have left to the jury the question whether the- seventy-seven votes were cast for Thacher, and instructed them, if they found they were, that they should deduct the 334 votes from the whole number of 729. But these seventy-seven votes were not shown by the returns to have been given for Thacher, and the court was wrong in assuming, as the charge did, that they were given for him.
The court charged the jury on the subject of fraud" upon the ballot-box, whereby the result was changed, as follows: “ You are to find whether fraud was committed. I do not speak of the misconduct of outside parties, but you are to examine and see whether intentional fraud was committed by the inspectors. I can see nothing else than the intentional fraud of the inspectors which would justify you in entirely setting aside the canvass. It must be a conviction in your minds that there was intentional fraud on the part of the inspectors, and such fraud as altered the result, that is necessary in order to set aside the entire return.” To this plaintiffs’ counsel excepted. Plaintiffs’ counsel requested the court to charge as follows, viz.: “ If the jury believe from the evidence that, preceding or during the canvass of the mayor’s box, ballots for mayor were either illegally abstracted from the box or table, or placed in the box or on the table, and it is entirely uncertain to what extent this was done, then the returns should be rejected, and each candidate credited with *279the votes othenvise proved to have • been cast for him, although noue of the inspectors were concerned in the transaction.”
This was refused, and the refusal excepted to¿ and 1 think sufficiently excepted to, although defendant’s counsel makes the point that it was not.
Both of the exceptions last mentioned relate to the same alleged error of the judge in holding that no fraud upon the ballot-box, committed by any one except the inspectors, could avail to set aside the return entirely, and throw the parties upon other proof of their votes in that district.
I think the holding was wrong in principle, and wrong as applied to this ease. There is evidence to make it a proper inquiry for the jury whether, during the interval between the going out of the gas and its being relighted, ballots were not taken from the table and others placed upon it, by persons other than the inspectors, and without their complicity. If this was done, so that the result of the voting at the poll was rendered entirely uncertain, it was sufficient cause, I think, for setting aside the return.
Without pursuing the inquiry upon the questions raised in the case, the errors committed as above stated are sufficient to entitle the plaintiffs to a reversal of the judgment and order, and a new trial, which should be ordered, with costs to abide the result.
Potter, J.
The mass of evidence contained in this voluminous case was hardly referred to upon the argument, and becomes nearly useless upon this review. The decision will mainly depend upon a state of undisputed facts, conceded upon the argument, or taken from the charge of the learned judge to the jury. The action is to try the title to the office of mayor of the city of Albany. It is a question which, though instituted in the name of the people, is really to settle a right between the relator and the defendant, as individuals. • The legal title to this office depends upon ascertaining the truthful expression of the popular will of the electors, of the *280city of Albany. Snell an action as this is a proceeding peculiarly appropriate, and especially adapted to try the question of title to an office. It allows the parties to look beyond the mere prescribed forms by which results are in the first instance to be ascertained, and allows the - actual will of the electors to be shown. It does not exclude the oral proof by the electors of their expression of choice nor-allow their will to be defeated, either through prescribed forms of law or through the negligence, mistake or fraud of those who are appointed to register the results of an election, nor even the frauds of others which may defeat or destroy the expression of the sovereign will.
The right to hold an office is a sacred right-, derived from the highest source of political power known to our form of government. It is a right secured by the popular voice expressed in the forms of popular sovereignty. The trial of such an issue at law is an inquiry into that right. It is, like other issues, to be determined by established rules of evidence which are intended for the establishment of truth, and its investigation is not shackled by or confined to forms alone. At common law, where, as in this case, the people are a party, the certificate of the board of inspectors is, first, prima facie evidence of the truth of such statements as they are permitted or directed to certify. But it is only prima facie evidence; it is not conclusive; and like all other merely presumptive evidence, it is subject to be overcome or destroyed by better, higher or more certain evidence, and may be entirely so overcome or impeached. In this country it is the actual expressed will of the electors, not the certificate of inspector's, that confers the title to an office. It is truth, not form,, that confers the right. (People v. Cook, 8 N. Y., 68.) What is sufficient to impeach the presumption created by an inspectors’ certificate, how long it continues to have legal vitality, how long the onus probdndi remains with the relator, are perhaps the most important legal questions arising in this case. From the charge of the learned judge, as well as from concessions made on the argument, the whole contro*281versy is limited to the votes cast by the electors in the southern district of the Fourth ward of the city of Albany.
Excluding that district in estimating the result, it was conceded that the relator had a majority of 146 votes for the office of mayor from the aggregate vote of all the other districts in the city. Taking the certificate of the inspectors of election of that district as evidence of the result, the defendant would be elected by a majority of 201 votes. This statement embraces the whole scope of the controversy, so far as it is here for review. If, then, by legal evidence, or by admissions made upon the trial, this certificate of the inspectors does not express the true result of the electors’ choice— if its effect is so destroyed or impeached by better proof that it ceases to have force as evidence—then the result in that district must be determined by other and the best evidence that the nature of the case admits of.
If this certificate is proved to be false, if its falsehood is0 conceded or not controverted, if a state of facts is shown which proves that the result in that district was uncertain, and if it was shown that it was not in the power of the inspectors to render it certain, then it amounts to no evidence to defeat that which is better. "When the truth has been so far inquired into and ascertained as to show that the certificate is not true, can it be the duty of the court to hold that, though false and uncertain, it may still be used as evidence ? Can such a paradox be introduced into the law, as that a thing false in fact may be true as evidence? Or this, that an official certificate, proved to be beyond the power of the officer to make certain in what it contains, shall still be held to be certain because it is certified ? I think not. If such rules are not found to be established by authority, surely they should not be now first introduced to thwart that inestimable right of a free man, the right to hold an office when such right is proved by the best evidence to be the will of the legal voters.
This case in its features is novel. It is distinguishable from all the cases found reported in some respects. It is not *282a case of in ere irregularity so common in the books, which cast no uncertainty npon the result, or none but such as can be rendered certain. It differs from the case of The People v. Mink (27 N. Y., 539). In that case no evidence was offered to impeach the certificate, and it was, of course, held good, prima faeie. Hor is the case of The People v. Pease (27 N. Y., 45) at all in point upon the question we are considering. That case only establishes the just rule that a party may go behind the certificate of the inspectors and prove upon a trial before a jury, by the best evidence that the nature of the case will admit of, what is the people’s will, what is the truth, and may correct any error occurring by reason of any negligence, mistake, or fraud of the inspectors or others. But none of these cases lay down a rule to apply where error, mistake, negligence or fraud has produced an uncertainty in a canvass beyond the power of being corrected. The only case, °'or rather the highest authority and latest case that gives a rule in such an event, is The People v. Cook (8 N. Y., 94). That case says: “If it be impossible for the inspectors to "ascertain, certify and declare the number of genuine ballots, "the whole should be rejected.”
The certificate of the board of inspectors produced in this case shows that 652 votes were cast in this disputed district for the office of mayor, and that of these 460 were cast for the defendant, George H. Thaoher, 113 for the relator, Edmund L. Judson, and 79 for one Thomas McCarty. This certificate, standing alone as prima facie evidence, would show the "defendant elected to the office. The burden of proof to overcome this prima facie case, it is conceded, was then upon the relator. How, then, may this prima facie ca'se be overcome, and what evidence is sufficient to destroy its effect ?
The relator proceeded to attack the verity of the inspectors’ certificate. He showed by better and higher evidence, to wit, that of the electors themselves, that he received in that district 200 votes for that office, and that Thomas McCarty received 134 for the same office. As, prima facie, but 652 votes were canvassed by the inspectors, this higher evidence *283than the prima facie certificate left but 318 votes for the defendant, thus still electing the relator. It was never heard of before in the law of evidence, I think, that there could be allowed to a party, even as prima facie evidence, a large number of votes not canvassed for him, and that, too, without oral or other proof that they had been cast for him—that the prima facie evidence of a certificate, even after its impeachment, was sufficient to overcome the higher and" better positive evidence that had impeached, contradicted and destroyed it.
, It is not denied that the relator showed this certificate was false in its statement of the number of ballots cast for that office, in this, that the actual number was 729, not 652, nor was it urged. It could not be urged that the inspectors did not know that their certificate in that respect was untrue. If a state of circumstances existed at the canvass by which a part of the ballots were destroyed or abstracted, or the result ■made uncertain, the duty of the inspectors was plain. It was a duty consistent with truth—consistent with official integrity. That duty was honestly and truthfully to certify and declare the fact which produced the uncertainty. (People v. Cook, 8 N. Y., 94.) There is no law, no official obligation, that requires a sworn officer to certify untruthfully, because he cannot certify the truth, or in the absence of certain knowledge to guess at a result.
It would have been honest, it would have been consistent with official integrity, it was due to truth and justice, due to the highest public interests, that this board should have certified to the fact of the sudden and mysterious darkness that happened during the canvass, to the certain abstraction of votes, and for aught they knew also to a change or substitution of votes, and to the uncertainty of the result. At all events, an honest, truthful certificate would have shown that the result was made uncertain.
It is undisputed that the canvass for mayor was out of the legal order of time. The box containing these ballots was the fourth canvassed. The votes canvassed in that box had *284been all turned out of the box upon the table and lay in heaps before the inspectors, and were then being opened. While in this condition, a condition of all others most susceptible to the commission of a fraud, and while the inspectors were surrounded by persons of doubtful repute, the gas-light was suddenly extinguished. Though candle-light was very soon obtained, and though during the darkness some of the inspectors honestly endeavored to secure the ballots from being interfered with, there is proof, certain proof, that they did not entirely succeed. They were interfered with by some person or persons during the moments of darkness. Certain it is that when the light appeared votes had been abstracted. Ballots were found strewed upon the floor under the table, and one of the inspectors was found away from the place he occupied at the table when the light went out, and there was very strong circumstantial evidence that different votes were substi tuted for the votes cast. Upon counting the votes found on the table after the light was restored, but 652 votes was found, though 729 had been cast in the box by the electors. The inspectors might have truthfully certified that from the votes found upon the table and afterward canvassed, the following was the result. Though the law furnishes no such form, truth required it. But their certificate was not made in the honest form suggested and as required by duty. It was shown by the testimony on the part of the relator, and not controverted by other evidence, that the result as certified was not true.
The relator further impeached this certificate by affirmative proof that 200 electors of that district voted for him, thus falsifying the return to the extent of eighty-seven votes, and by like evidence that 136 electors in the same district on the same day voted for Thomas McCarty for the same office, thus further impeaching this certificate and return to the extent of fifty-seven votes. The legal question then arises as to the effect of this prima facie evidence of the inspectors’ certificate after being thus falsified and impeached. Is it then still in force? Though false, is it still legal evidence? Is the *285onus grobandi still upon, the relator further to impeach a thing proved and conceded to be false and uncertain ? It was neither true in fact, nor had the inspectors the means of making it certain and certifying a true result. They did not know that all the votes they canvassed and thus certified had even been in the ballot-box. They did know that all the votes that had been in the ballot-box were not canvassed. Admitting the certificate of the inspectors was grima facie evidence of the result in the first instance and that the burden was first upon the relator to impeach it, yet when it became so impeached, both for its untruthfulness known to the inspectors, and impeached in that the result of the ballot was not only uncertain, but the inspectors did not possess the means of making it certain, what, then, is the legal effect ? On whom, then, is cast the burden of proof ? Upon these points there was no conflict of fact for the jury. This became in this case, as it may become in others, a grave question—a question upon which great interests under our form of government may depend. It is a question that should have for its basis the support of integrity and truth—a question that lies at the very foundation of our system of government. Upon the decision of this question depends, or may depend, the means of detecting and exposing fraud and imposition—a question of the purity of the elective franchise—a question involving the sovereign right of the people. It should be so held as to be the means of correcting error and of securing the confidence of the people in the ultimate result of an election. Was it needful for the party attacking the verity of an official certificate, which is at most but grima facie evidence —a ministerial, not a judicial certificate—to go further than to prove it false and uncertain ?
What is grima facie evidence? It is an inference or presumption of law affirmative or negative of a fact, in the absence of proof, or until proof can be attained or produced to overcome the inference. Starkie defines it to be “that which not being inconsistent with the falsity of the hypothesis, nevertheless raises such a degree of probability in its *286favor that it will prevail if accredited by a jury, unless it be rebutted or the contrary proved.” (Yol. 1, p. 544.) It is certainly the weakest of all evidence upon which legal action can be sustained, and ceases to be sufficient when rebutted or impaired by contrary and better proof. In this case the prima facie evidence is that only 652 votes were cast for mayor at. that poll; prima facie only 113 were cast for the relator, and only seventy-nine for McCarty. In these respects it was rebutted and proved untrue. This certificate, then^ was uncertain and untrue. Th z prima facie presumption of verity of the certificate then was overcome, destroyed. The only question that remains is, does any virtue still remain in this false document, which shall so control as to overthrow the truth and nullify this highest right of the citizen, that of enjoying the exercise of popular sovereignty, that of rights conferred by a pure and honest exercise of the elective franchise ?. I have found no authority in the' jurisprudence of any civilized country that allows of an action being maintained or defended upon evidence admitted to be untrue; The nearest approach to such a rule is in the old English doctrine of libel: “ The greater the truth the greater the libel,” or e conversa, “ the greater the libel the greater the truth.” In the jurisprudence of this country, and in the trial of causes, a more reasonable doctrine prevails, as I understand the rule.
In the examination of contested questions of fact, the onus probandi may in the course of the trial be thrown from one party to the other several times, according as the complexion of the proof may change. (Ross v. Gould, 5 Greenl., 211.) The books are full of illustrations and examples of this kind. Take the familiar, case of a negotiable promissory note payable to bearer. The production of the note and proof of signatures of maker and indorsers is prima facie evidence that it was given in the usual co.urse of business and for value; but if the defence shall show that the note was obtained by fraud or an illegal consideration, or without consideration, the onus prdbandi is changed, the prima facie evidence is destroyed, and the burden is then cast upon the *287plaintiff to show under what circumstances he obtained the note. The nature of the action, the pleadings and the proofs on trial, are to be considered in all cases in determining upon whom the onus lies at any given stage of the trial. (Phil. Ev., O. & H., notes by Edwards, vol. 1, 684.) If a question of fact remains in a case, or there is conflict, then it is a question for the jury; but where the fact is undisputed, when the falsity or uncertainty of the prima facie evidence is conceded, and when the proof is without contradiction, as in the case before us, that the official certificate is untrue, when it is certain that it cannot be true—when the extent of its falsity is uncertain—then it is for the court to decide upon whom the onus lies. I think the prima facie presumption of its, verity is then destroyed; that there is nothing left then to sustain it. It is then impossible from the canvass and certifi. cote to ascertain the number of ballots given for either candidate. If such uncertain result is produced with or without, the fault of the inspectors, their duty is then clear. The Court of Appeals have prescribed what is then the duty of the inspectors. That duty is, not what was done in this case. It was not to certify to a falsity; not to certify by guess work when it was uncertain; not to certify to what they knew was untrue, but to certify and declare the fact which produced the uncertainty. (People v. Cook, 8 N. Y., 94.)
It is clearly apparent, I think, that the case was submitted, in part to the jury upon a mistaken theory of the law as to the legal force and effect of the inspectors’ certificate. The learned judge correctly charged the jury first that the formal certificate of the canvass was sufficient evidence to begin with, that prima facie the party receiving it is entitled to the office, and also “ that it rested with the plaintiff to show affirmatively that he is entitled to the office.” “ And to do that he must show that the result stated in the returns is not. correct.” It is conceded that the plaintiff did show that the result stated in the return was not correct.
It is conceded that the relator had 146 votes majority, *288independent of that district, and by the highest proof it was shown that lie received 200 more of ballots in that district for the same office. I assume, then, for so I hold the rule to be, that when the inspectors’ certificate ceased to be prima facie evidence, when it was not only admitted, but proved to be both untrue and uncertain, its legal force, its prima facie presumptive character, had been destroyed.
It no longer proved the defendant entitled to the office. It remained then evidence of nothing but its falsity.
The canvass of the district was then, in law, a blank, so far as this certificate was in question, and so far as there was any legal evidence then remaining of its result. Then the relator stood with 146 majority without that district, and this was increased by better legal evidence of 200 votes in addition within this district.
' Resting there, the relator was entitled to the certificate of election. Resting there on the trial, until these 346 votes should be overcome by legal proof, he was entitled to a verdict. The onus had then been changed, and it rested upon the defendant to overcome this majority.
The prima facie evidence upon which the defendant had stood had now ceased to be evidence for him. He had no legal evidence, then, of his election.
The defendant did not show upon the trial, but by this inspectors’ certificate and return (except upon the cross-examination of a few of the relator’s witnesses), that he received any votes in that district at the election.
The test laid down by Phillips, as to which party has the onus at any given stage of the trial, is “ to consider which party would be successful if no more evidence were given.” (Yol. 1, 812.) This was then a question of law, a question for the judge, and he assumed it. He instructed the jury “ that in this aspect of the case that they are not to assume anything against the canvass and return which is not proved against them.”
Stopping here, in one sense this instruction was well enough. But falsehood and uncertainty had then not only *289been proved, but was conceded. The jury should, therefore, have been charged to assume it. Enough had then been proved against it. But the learned judge did not stop there, lie added, “ that only so far as error is proved is it to be taken into the calculation.” The idea here communicated is, that though the canvass and certificate is false and uncertain, you are still to regard it as good, true and legal evidence in its effect; that neither falsehood or uncertainty, as a whole and in general, are sufficient to destroy it any farther than to the extent its falsehood is proved in detail by the rélator; that the onus still remains with the relator further to impeach it; that is, to impeach falsehood. The sound old maxim, “falsus in uno,falsus in omnibus,” by this rule is ignored as having no application in such case.
Let us see whether this theory is sound, and how, if established as a rule, it will work in practice. Suppose the inspectors’ return, instead of certifying that only 652 votes for mayor had been given, which was untrue to the extent of seventy-seven votes, had certified that 1,000 votes had been cast for the same, office, which would have been equally untrue to the extent of 271 votes; and suppose, further, that the defendant’s majority had been certified at just 271, just the extent to which the certificate was actually false; no possible truth, proved by the relator by the highest evidence, according to this charge could entirely overcome the prima facie evidence of this certificate. “ Only so far as error is proved is it to be taken into calculation/” so is the charge.
It still remains evidence, sufficient to confer an office. Could it be tolerated % Could it be held to be a sound rule as to the onus yprobandi in the admission of evidence, in an action to ascertain the true expression of the will of the electors (as a rule to be adopted in practice, while in the search for the truth as to the electors’wishes, expressed, by their votes), to hold that tlieform and statement of the inspectors’ certificate, conceded to be both untrue and uncertain, shall, nevertheless, stand good, stand as truth, stand as legal evi*290dence, except to the extent that the voters are called upon to contradict it?
In the supposed case of a certificate, false to the extent of 271 votes in excess of the actual number cast, by the rule laid down in the charge above given the falsehood could not be overcome by truth. The" 271 votes not actually given, but certified, are made equal—more than equal in law to 271 votes actually given. The impeachment made in this case, by the 200 voters who swore they voted for the relator, would not be equal to the known conceded falsity in the return and certificate of 271 votes in excess of the true number. This would be a rule that truth is not equal to falsehood, if that falsehood is only found in an inspectors’ certificate. The true voice of the electors, proved by themselves, would thus be silenced by the conceded false certificate of the inspector; though the former is true and the latter conceded to be false, the latter shall prevail. Elections, then, in future, are to be determined by certificate, not by votes.
But the case is even worse than this. With no certain evidence as to the number of votes that were cast in that district for the defendant, the learned judge instructed the jury that they had the right to allow to the defendant as votes given to Mm all the votes cast for mayor which were not actually proved by witnesses to have been given for others.; .not merely the balance of the 652 votes certified, but also the seventy-seven votes not even certified, and not canvassed .at .all by the inspectors. There is no inspectors’ certificate, and, therefore, no prima facie evidence as to these seventy-seven votes. Upon what evidence, upon what legal ground, then, .could these seventy-seven votes, not canvassed •or certified, be .allowed to one of the parties ? This, I think, is an erroneous theory. The objections to this theory sufficiently appear in the exceptions to the charge and in the refusals to .charge as requested, which I do not stop to detail.
I have not regarded it as at all necessary to examine the rulings .of the .court .in the .admission or rejection of evidence *291on the trial, nor the facts upon which frauds are charged against the inspectors, or of the persons surrounding them during the canvass, nor the evidence given in attempting to account for any abstraction or loss or changes of ballots, nor for the remarkable discrepancy between the ballots cast by the electors and the number canvassed by the inspectors. That votes were abstracted is not controverted. It is hardly questioned on the argument that ballots were changed. It is not denied that the result was uncertain. It is clearly proved that the relator’s vote was not truly certified.
I have adopted the conceded facts in this review; have examined somewhat the theories of the parties and of the court upon the trial, and of the counsel upon the arguments before us. In the views I express I intend to give no opinion upon the merits of the case farther than appears from such facts and theories ascertained on the trial, and as confined to this one district. I have expressed my dissent from some of the legal views taken upon the trial, and propose to add some others, the result of which will be that legal errors were committed that require a new trial in the case. I base no part of my opinion upon the mere irregularities of the board of inspectors as aboard, or of individual misconduct of inspectors, or of their clerks, in taking or receiving votes, or in the illegality of the order of canvassing the boxes of ballots, short of actual fraud. All such mere irregularities, which are not of themselves shown to have changed the result, as distinguished from fraud, would not vitiate a canvass. This is undisputed, well settled law.
Hone of these questions reach the material points upon which the decision must rest. Waiving all these, the important inquiries which strike at sacred rights are, was the certificate true? Was it either certain in result or had the inspectors power to render it certain ? If not, is it, in law, of any value as testimony ? It seems to me to call for but the exercise of the plainest common understanding to answer these questions. It was said in the Court of Appeals, in People v. Cook (8 N. Y., 86), that “ the great object of the *292duty enjoined by law upon inspectors is first to afford every citizen having a constitutional right to vote an opportunity to exercise the right,” and also “ to conduct the election in such manner that the true number of legal votes oan be ascertained with certainty.” But suppose, for a reason, without any fraudulent intent on the part of the inspectors, that uncertainty is produced as to the result, or as to the number of votes east for a given candidate, such uncertainty as to destroy the prima facie evidence; -what is the effect of the uncertainty of a canvass so given? If the common judgment of men did not respond that which is the legal answer, it is found already given by the highest judicial authority of the State. In People v. Cook (supra), in the Court of Appeals, they say: “ Should a gang of rowdies gain possession of the ballot-box during or after the close of an election, before the canvass, and destroy the whole or a portion of the ballots, the whole should be rejected.” Why? Because of the uncertainty of the result. Is the supposed case stated by the Court of Appeals more uncertain than the case at bar,? If the uncertainty is beyond the power of correction or ascertainment, does it make any difference whether effected by a gang of rowdies or by the more quiet and secret movements of conspirators in darkness ? And is this uncertainty sanctified or made better by a false certificate of the result ? And should it be seriously urged to the court that such false certificate, based upon such uncertainty, is still legally effective; that it possesses life and moral vigor; that it remains and is sufficient evidence to maintain an action, or to sustain a defence, except to the extent that it is proved false in detail, though admitted to be false as a total ?
If the whole should be rejected, where, then, is the onus ?
If the uncertainty produced by a gang of rowdies with the ballot-box is cause of rejection of the whole foi uncertainty, without reference to intentional fraud on the part of the inspectors, then, I think, the learned judge was in error in charging the jury as follows: “You are to examine and see whether intentional fraud was committed by the inspectors *293I can see nothing else than the intentional fraud of the inspectors which would justify you in entirely setting aside the canvass. It must be a conviction in your mind that there was intentional fraud upon the part of the inspectors, and such a fraud as altered the result, that is necessary in order to set' aside the entire return.” This portion of the charge, it is true, is in harmony with the whole theory upon which the trial proceeded, and with the views of the learned judge as to the law of this case; but I am not able to concur with this view. I regard the source from which the uncertainty proceeds as immaterial.
In this case, not irregularity only, but fraud, actual fraud, was committed by somebody upon the result of the exercise of the elective franchise; a fraud which rendered the actual result uncertain—incapable of being certified. This fraud was susceptible of proof; it was proved. The proof was not controverted. Votes were abstracted, which could only have been done by a fraud; and shall it be adopted as a rule of evidence that such a fraud can be sanctioned by courts and juries, because the perpetrator is not certainly proved to be the inspector ? Must a citizen, by such a rule, lose his legal rights by fraud, because it is not proved to have been committed by particular individuals ? Is the sacred right of the citizen, is truth to be sacrificed to mere form; substance to shadow ? Is prima facie presumption to be held of superior weight in the scale to the highest evidence of positive truth % If certifying to a known untruth by the inspectors is not a fraud, such a certificate should not, at least, be held to be honest, and entitled to more respect in courts than truth itself.
I think such a rule should not be introduced into the law of evidence. It would be as much an anomaly in law as it is in morals. It would be a rule by which an individual could be defrauded of his most sacred rights by a fiction. It would be a rule tending to demoralize public sentiment, and encourage officers to corruption in the discharge of their public duties.
*294I cannot concur in the views of the counsel of the defendant urged to us, that the official certificate of an inspector, after proof and even after the concession of its untruthfulness and consequent uncertainty, still possesses the legal effect of throwing the burden of proof upon the relator to such an extent as to compel him to prove an impossible negative. But if I am in error as to the rule of evidence, as to its effect, as to the change of the onusprobandi during the trial, I think there was an error in the refusal of the learned judge to charge the jury, as requested by the plaintiff’s counsel, as follows:
“ If the jury believe from the evidence that, preceding or during the canvass of the mayor’s box, ballots for mayor were either illegally abstracted from the box or table, or placed in the box or on the table, and it is entirely uncertain to what extent this was done, then the returns should be rejected, and each candidate credited only with the votes otherwise proved to have been cast for him, although none of the inspectors were concerned in the transaction.”
There was certainly evidence in the case, not only tending to prove, but proving an abstraction of votes, as well as evidence tending to prove a change of ballots.
There were questions of fact for consideration of the jury. By higher and better evidence than the -inspectors’ return it was proved that at least two hundred electors voted for the relator. The- inspectors certify they found but one hundred and thirteen votes, for him, to canvass. What then became of the eighty-seven votes not canvassed? So 184 electors testified they cast their ballots therein for McCarty. What became of the other fifty-five votes? Were they not abstracted ? Why not allow the jury to pass upon this evidence ? If these witnesses swore truly, votes had been abstracted. It added to the uncertainty of the return. This uncertainty was a question for the jury ; it jwas a question affecting the credit, the verity of the return. So it also added to the evidence of its falsity. The inspectors certify that the defendant received four hundred and sixty votes. *295The oral proof establishes that three hundred and thirty-four votes were given for the relator and McCarty. This would make a total of 794 votes (sixty-two more than was given). The poll lists show that this number cannot be true. The inspectors certify that 652 were given ; a variation from this of 152 votes.
I think this impeachment was a most proper question for the jury, and that it was error to exclude it. It is logically as well as physically certain, either that votes were abstracted that were given for the relator and McCarty, or that votes had been added that had not been counted by the electors for the defendant.
This result, this uncertainty, might have happened without intended fraud of the inspectors. So far as it produced that uncertainty, the fraudulent intent of the inspectors is not, as was assumed, the only material issue.
Without proceeding further in detail to review the exceptions taken to the charge, it seems to me that the whole theory of the charge was the erroneously giving undue weight, importance and conclusiveness to a certificate and return of inspectors, on a trial of this character, instituted for the ascertainment of truth. On a trial of the inspectors for misdemeanor, the theory adopted might be correct; but on the trial of right between two individuals, where a truthful result between them was the question, where the only object was to ascertain the true number of genuine ballots cast in the district, and the true number cast for each party.to the issue, then the conduct of the inspectors, except so far as it was calculated to develop truth and establish certainty, is wholly unimportant. Their official certificate, which is really but hearsay, or the declaration of third persons, adopted by the common law as prima facie evidence, from public policy, from a presumption that public officers have done their duty, is, when impeached, falsified and rendered without force, vitality or effect in the establishment of truth.
The claimed power of an official, which is both uncertain and untrue, over better evidence, even over truth, is a doc *296trine that should never, in my opinion, find place in the jurisprudence of any civilized government. For these reasons, I concur in the result- of the opinion of my brother Parker, that a new trial should be granted. I refrain from the examination of a multitude of exceptions found in the ease, If I am right, the errors pointed out require a new trial.